              Case 1:21-cv-00472-LY Document 1 Filed 05/27/21 Page 1 of 5




                           UNITED STATES DISTRICT COURT
                         FOR THE WESTERN DISTRICT OF TEXAS
                                  AUSTIN DIVISION

EVELYN MAUS,                                      §
                                                  §
                PLAINTIFF,                        §
                                                  §
        VS.                                       §      CIVIL ACTION NO. 1: 21-CV-472
                                                  §
                                                  §
WALGREEN CO.,
                                                  §
                                                  §
                DEFENDANT.                        §


                                     NOTICE OF REMOVAL

        Pursuant to 28 U.S.C. § 1332 and § 1446, Defendant, Walgreen Co. (hereinafter

“Walgreens” or “Defendant”) files this Notice of Removal from Cause No. 21-0623-C26 from

the 26th Judicial District Court, Williamson County, Texas.         In support of this Notice of

Removal, Walgreens respectfully shows the Court as follows:

                                         INTRODUCTION

        1.      On April 30, 2021, Plaintiff, a citizen and resident of Texas, filed her Original

Petition in the 26th Judicial District Court, Williamson County, Texas, Cause No. 21-0623-C26,

which names Walgreens, a citizen of Illinois, as the only Defendant. Plaintiff seeks to recover

damages for injuries she believes she suffered due to the alleged negligence of Defendant. More

specifically, Plaintiff alleges that she suffered injuries when “she stepped on a slippery object on

the floor of the store causing her to trip and fall.” See Plaintiff’s Original Petition, at Sec. IV,

attached hereto as Exhibit B.

        2.      Walgreens was served on May 6, 2021. See Exhibit B.

        3.      In the Petition, Plaintiff specifically pleads that “she seeks only monetary relief

between $250,000 and $1,000,000 including damages of any kind, penalties, costs, expenses,


CLARKHILL\G0231\425066\263040044.v1-5/27/21
              Case 1:21-cv-00472-LY Document 1 Filed 05/27/21 Page 2 of 5




pre-judgment interest, and attorney fees.” Ex. B, at Sec. VI. Based on Plaintiff’s statement of

damages, Plaintiff asserts an amount in controversy which exceeds the $75,000.00 minimum

threshold required for removal.

        4.      Pursuant to 28 U.S.C. §1446(b), this Notice of Removal is timely filed within

thirty days after service on Defendant of Plaintiff’s initial pleading.

                                     BASIS FOR REMOVAL

        5.      Removal is proper because there is complete diversity of citizenship between the

parties, no defendant is a citizen of the state in which the action was brought, and the amount in

controversy exceeds the sum of $75,000, exclusive of interest and cost. 28 U.S.C. §1332(a); 28

U.S.C. §1441(b)(2).

A.      Diversity of Citizenship

        6.      On April 30, 2021, the date of the filing of this action, and at all times hereafter,

up to and including the present, Plaintiff was and is a citizen of Texas residing in Texas.

        7.      Defendant Walgreens was and is now a foreign corporation not incorporated

under the laws of the state of Texas nor having its principal place of business in the state of

Texas. Defendant is an Illinois Corporation with its principal place of business at 200 Wilmot

Rd., Deerfield, IL 60015.

        8.      A corporation is deemed to be a citizen of any state in which it has been

incorporated and of the state where it has its principal place of business. 28 U.S.C. § 1332(c)(1).

The principal place of business is where the corporation actually directs, controls, and conducts

its business. Hertz Corp. v. Friend, 130 S.Ct. 1181, 1190-92 (2010).

        9.      Accordingly, there is complete diversity of citizenship between Plaintiff and

Defendant.

        10.     Diversity existed both at the time of filing of Plaintiff’s Original Petition and at the
                                                   2
NOTICE OF REMOVAL
CLARKHILL\G0231\425066\263040044.v1-5/27/21
              Case 1:21-cv-00472-LY Document 1 Filed 05/27/21 Page 3 of 5




time of filing of this Notice of Removal.

B.      Amount in Controversy

        11.     In the Petition, Plaintiff specifically pleads that “she seeks only monetary relief

between $250,000 and $1,000,000 including damages of any kind, penalties, costs, expenses,

pre-judgment interest, and attorney fees.” Ex. B, at Sec. VI. Based on Plaintiff’s statement of

damages in her Petition, Plaintiff clearly seeks damages in excess of the minimum $75,000.00

jurisdictional limits of the federal courts. 28 U.S.C. § 1446(c)(2). As a result, the $75,000

amount in controversy requirement is fully satisfied.

C.      Venue

        12.     The United States District Court for the Western District of Texas, Austin

Division, embraces the county in which the state court action is now pending. Thus, this Court is

a proper venue for this action pursuant to 28 U.S.C. §§124(d)(1) and 1441(a).

D.      Timing of Removal

        13.     This action was originally commenced on April 30, 2021, in the 26th Judicial

District Court, Williamson County, Texas, Cause No. 21-0623-CV26. See Ex. B. Walgreens

first received a copy of Plaintiff’s Original Petition when Walgreens was served on May 6, 2021.

See Ex. B.

        14.     Pursuant to 28 U.S.C. §1446(b)(1), this Notice of Removal is timely filed within

thirty days of Defendant’s receipt of Plaintiff’s Original Petition.

E.      Consent

        15.     Walgreens is the only Defendant in this action. Thus, all named and served

defendants consent to the removal of the Lawsuit. 28 U.S.C. § 1446(b)(2)(A).

F.      Jury Demand

        16.     Plaintiff and Defendant have requested a jury in the state court action.

                                                  3
NOTICE OF REMOVAL
CLARKHILL\G0231\425066\263040044.v1-5/27/21
              Case 1:21-cv-00472-LY Document 1 Filed 05/27/21 Page 4 of 5




G.      State Record

        17.     The following documents are attached hereto:

        Exhibit A – Docket Sheet

        Exhibit B – Plaintiff’s Original Petition

        Exhibit C – Defendant’s Answer to Plaintiff’s Original Petition

        Exhibit D – List of Counsel of Record

        There are no orders signed by the state court judge.

                                   CONCLUSION & PRAYER

        For the reasons stated above, Defendant prays that the action now pending in the 26th

Judicial District Court, Williamson County, Texas, as described herein, be removed to the United

States District Court for the Western District of Texas, Austin Division.

                                              Respectfully submitted,

                                              CLARK HILL, PLC
                                              2301 Broadway Street
                                              San Antonio, Texas 78215
                                              Telephone: (210) 250-6000
                                              Facsimile: (210) 250-6100

                                              By: /s/ Stephen T. Dennis
                                                     STEPHEN T. DENNIS
                                                     Texas Bar No. 24040795
                                                     sdennis@clarkhill.com
                                                     MARISA M. RESENDEZ
                                                     State Bar No. 24087031
                                                     mresendez@clarkhill.com
                                                     CYNTHIA D. GRIMES
                                                     State Bar No. 11436600
                                                     cgrimes@clarkhill.com

                                              ATTORNEYS FOR DEFENDANT
                                              WALGREEN CO.




                                                    4
NOTICE OF REMOVAL
CLARKHILL\G0231\425066\263040044.v1-5/27/21
            Case 1:21-cv-00472-LY Document 1 Filed 05/27/21 Page 5 of 5




                                  CERTIFICATE OF SERVICE

       I hereby certify that on May 27th, 2021, I electronically filed the foregoing with the Clerk
of the Court using the CM/ECF system which will send notification of such filing to the
following:

                John Prudhomme                       jprudhomme@caglefirm.com
                The Cagle Law Firm, P.C.
                Building 1, Suite 240
                Austin, Texas 78746


                                                     /s/ Stephen T. Dennis
                                                     STEPHEN T. DENNIS




                                                5
NOTICE OF REMOVAL
CLARKHILL\G0231\425066\263040044.v1-5/27/21
